Name: Commission Regulation (EEC) No 2935/82 of 28 October 1982 accepting undertakings offered in connection with the anti-dumping proceeding concerning trichloroethylene originating in the German Democratic Republic and Poland, terminating the proceeding and repealing provisional anti-dumping duties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 82 Official Journal of the European Communities No L 308/5 COMMISSION REGULATION (EEC) No 2935/82 of 28 October 1982 accepting undertakings offered in connection with the anti-dumping proceeding concerning trichloroethylene originating in the German Democratic Republic and Poland, terminating the proceeding and repealing provisional anti-dumping duties which would justify revising the conclusions formu ­ lated by the Commission in that Regulation ; Whereas, faced with these results, the exporter from the German Democratic Republic, AHB-Chemie (Berlin , GDR), and the Polish exporter, CIECH ­ Organica (Warsaw), proposed price undertakings which in the Commission's view appear to be adequate for eliminating in the future the injurious effects of the imports in question ; whereas no objection was raised to this point of view in the Advisory Committee ; whereas the undertakings may therefore be accepted, the proceeding terminated and the provisional duties repealed ; Whereas pursuant to Article 10 ( 1 ) of Regulation (EEC) No 3017/79 , termination of the proceedings and repeal of the provisional duties do not, in accordance with Article 12 (2) of that Regulation , preclude the definitive collection of the amounts secured by way of provisional duties pursuant to Regulation (EEC) No 2127/82, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee set up by the said Regulation ; Whereas the Commission imposed, by Regulation (EEC) No 2127/82 (3), a provisional anti-dumping duty on trichloroethylene falling within subheading 29.02 A II ex b) of the Common Customs Tariff (NIMEXE code 29.02-33), originating in the German Democratic Republic and Poland ; whereas the amount of the duty was fixed as follows, by country of origin , expressed as a percentage of the price free-at-Community-frontier duty unpaid : HAS ADOPTED THIS REGULATION : Article 1  German Democratic Republic 26-2 % ,  Poland : 29-5 % ; The undertakings offered by AHB-Chemie and CIECH-Organica in connection with the anti ­ dumping proceeding for imports of trichloroethylene falling within Common Customs Tariff subheading 29.02 A II ex b) (NIMEXE code 29.02-33), originating in the German Democratic Republic and Poland, are hereby accepted. Article 2 Whereas, in accordance with Article 2 of that Regula ­ tion , the Commission has given the parties concerned the opportunity to make known their views and to apply to be heard orally by the Commission within one month of the entry into force of the provisional duty, without prejudice to the provisions of Article 7 (4) (b) and (c) of Regulation (EEC) No 3017/79 ; whereas the exporter from the German Democratic Republic, the Polish exporter and certain importers concerned availed themselves of this opportunity and put forward their point of view orally and in writing ; whereas, having made a detailed examination of the arguments put forward which in substance corres ­ ponded to those already advanced at the preliminary stage of the investigation, the Commission did not feel that it should modify the weighted averages of the provisionally established dumping margins ; Whereas, with regard to the injury sustained, the Commission has not, since Regulation (EEC) No 2127/82 was adopted, received any further information The anti-dumping proceeding concerning imports of trichloroethylene originating in the German Democ ­ ratic Republic and Poland is hereby terminated . Article 3 The provisional anti-dumping duties imposed by Regulation (EEC) No 2127/82 on trichloroethylene originating in the German Democratic Republic and Poland are hereby repealed . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 339, 31 . 12. 1979, p . 1 . (2) OJ No L 178 , 22 . 6 . 1982, p . 9 . (3 ) OJ No L 223, 31 . 7 . 1982, p . 76 . No L 308/6 Official Journal of the European Communities 4. 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1982. For the Commission Wilhelm HAFERKAMP Vice-President